Citation Nr: 0720276	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  05-19 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for basal cell carcinoma as 
a result of exposure to herbicides and radiation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from May 1969 to April 1971.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.   

The record reflects that the veteran requested a Travel Board 
hearing in his June 2005 VA Form 9.  However, the veteran 
subsequently requested a hearing before a DRO at the RO in 
lieu of the Board hearing in his July 2005 Hearing Election 
Form.  Accordingly, the veteran's Board hearing request is 
withdrawn.

The Board also notes that the RO notified the veteran in 
October 2005 correspondence that his DRO hearing was 
scheduled on October 25, 2005; however, the veteran submitted 
a letter dated on October 25, 2005 requesting that his 
hearing be postponed in order for him to secure additional 
supporting evidence.  The record reflects that the veteran 
has not asked to reschedule his DRO hearing.  Thus, the 
veteran's DRO hearing request is also considered withdrawn.    


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The evidence does not show that the veteran was exposed 
to radiation or herbicide agents in service.  

3.  The competent medical evidence of record does not show 
that the veteran's current basal cell carcinoma is related to 
his military service.






CONCLUSION OF LAW

Basal cell carcinoma was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 
2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.311 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. Apr. 5, 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).    

In correspondence dated in September 2003, the RO advised the 
veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The 
RO also asked the veteran to provide additional information 
related to his claimed exposure to herbicide agents in 
service and thoroughly described the type of information and 
evidence needed to support his claim.  The RO further advised 
the veteran that VA was responsible for obtaining relevant 
Federal records and would make reasonable efforts to obtain 
relevant records not in the custody of a Federal agency.  
Moreover, the RO explained to the veteran that he may lose 
money if he took more than one year from the date of the 
letter to submit the requested information and evidence and 
his claim was granted because VA would not be able to pay him 
back to the date he filed his claim.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In October 2003 correspondence, the RO again explained what 
the evidence must show to establish entitlement to service-
connected compensation benefits, asked the veteran to submit 
information regarding his claimed exposure to radiation, and 
thoroughly described the type of evidence that VA needed in 
support of such claim.  Thus, the RO essentially asked the 
veteran to provide any evidence in his possession that 
pertained to his claim in the September 2003 and October 2003 
VCAA notice letters as they addressed the evidence needed to 
support his claim of service connection based on herbicide 
exposure and radiation exposure, respectively.  38 C.F.R. 
§ 3.159 (b)(1) (2006).  

The Board notes, however, that neither the September 2003 
VCAA notice letter nor the October 2003 VCAA notice letter 
advised the veteran regarding the element of degree of 
disability.  Nevertheless, such notice defect is harmless 
error in this case as the veteran's claim is being denied for 
reasons explained below and, consequently, no disability 
rating will be assigned.  It is additionally observed that 
the RO sent notification regarding the assignment of 
disability ratings in March 2006 correspondence, which was 
prior to this case being transferred and certified to the 
Board.  Furthermore, neither the veteran nor his 
representative has contended that the veteran has been 
prejudiced by any lack of notice regarding the element of 
degree of disability with respect to the issue on appeal.  

The Board further observes that the RO provided the veteran 
with a copy of the January 2004 rating decision, the April 
2005 Statement of the Case (SOC), and the May 2006 
Supplemental Statement of the Case (SSOC), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  
The RO also sent follow-up duty-to-assist letters to the 
veteran in March 2006.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board notes 
that the veteran's service medical records, service personnel 
records, DD Form 214N, VA treatment records from December 
2001 to August 2003, a buddy statement from the veteran's 
shipmate (L.C.H.) and records related to L.C.H.'s service 
aboard the U.S.S. Proteus to include his DD 1141, and 
numerous written statements from the veteran are of record.  
The Board also notes that the RO requested the veteran's DD 
1141 and records of exposure to radiation in October 2003 
from the National Personnel Records Center (NPRC); however, 
the NPRC responded in November 2003 that no DD 1141 was on 
file for the veteran.  The NPRC additionally noted that the 
veteran's DD 1141 would have been sent in September 2003 
along with the veteran's medical records if it had been on 
file.  The Board further observes that the RO subsequently 
requested the veteran's DD 1141, Record of Exposure to 
Ionizing Radiation, or an equivalent record of occupational 
radiation exposure from the Naval Environmental Health Center 
Detachment Naval Dosimetry Center in March 2006; however, the 
Department of Navy responded in March 2006 correspondence 
that the records in the files of occupational exposure to 
ionizing radiation reported by the U.S.S. Proteus for the 
period of May 7, 1969 to April 17, 1969 did not list the 
veteran, as will be explained in greater detail below.  

The Board also notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  Nonetheless, the record contains no 
evidence of skin cancer in service, no evidence of herbicide 
or radiation exposure in service, and no competent evidence 
of a nexus between service and the disorder at issue.  Thus, 
the Board finds that the evidence does not warrant a remand 
of the claim to the RO for a VA examination and medical nexus 
opinion with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2006).

Furthermore, the Board observes that the veteran is in 
receipt of social security disability benefits; however, the 
record shows that the veteran is in receipt of such benefits 
due to an unrelated back disability.  Thus, the Board finds 
that a remand to obtain such records is not necessary as the 
records are not pertinent to the issue on appeal.    

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	Evidence

The veteran's service medical records show that he entered 
service with extensive freckles on his face.  The records 
note no complaints, findings, or treatment for basal cell 
carcinoma and include no references to exposure to herbicide 
agents or ionizing radiation.

The veteran's DD Form 214N notes that the veteran served in 
the Navy aboard the USS Proteus (AS-19) as a launderer.  

In a July 2003 buddy statement, the veteran's shipmate and 
brother-in-law (L.C.H.) wrote that he was stationed aboard 
the U.S.S. Proteus with the veteran.  L.C.H. reported that 
his duties included working with radioactive materials and he 
believed that the whole ship was contaminated with such 
materials to different degrees.  L.C.H. additionally 
explained that he and others who worked with radioactive 
material placed their garments into laundry bags marked with 
an "X" to let the laundry personnel know that the bags 
contained "hot" garments.  L.C.H. further wrote that he 
witnessed the veteran laundering the radioactive clothing 
without wearing gloves and believed that the veteran's basal 
cell carcinoma was due to his laundering contaminated 
clothing while in the Navy.    

The veteran's VA treatment records dated from December 2001 
to August 2003 include references to basal cell skin cancer. 

The December 2001 VA treatment record notes that the veteran 
told his examining dermatologist (H.W.) that he had a history 
of basal cell carcinoma status post (s/p) electrodessication 
and curettage (ED&C) on the right upper back in October 2000.  
The veteran objectively demonstrated a well-healed scar on 
the right upper back with no evidence of recurrence on 
physical examination.  The examining dermatologist's noted 
assessments included history of basal cell carcinoma s/p ED&C 
on the right upper back with no evidence of recurrence.  

The June 2003 VA treatment record notes that the veteran 
reported a history of basal cell skin cancer involving the 
neck and shoulder in 2000.  The veteran's skin showed no rash 
or lesions on physical examination at that time.  The 
examining physician (R.C.M., M.D.) did not include an 
impression of basal cell skin cancer.

A VA Form 119 dated in October 2003 reveals that the RO 
contacted the veteran to determine whether he ever stepped 
foot in Vietnam.  It is noted that the veteran reported that 
he stepped foot in Vietnam around April or May of 1970 when 
he was being transferred from Pearl Harbor to Guam.  He 
explained that he was placed on the wrong plane and that 
plane went to Vietnam.  He further indicated that he stepped 
foot in Vietnam when he was placed on another plane headed 
for Guam.  He added that he was charged AWOL because he did 
not arrive in Guam on time due to the incident.  

In November 2003, the veteran's service personnel records 
were received by VA and show that the veteran was transferred 
to the U.S.S. Proteus in Guam on March 23, 1970 and reported 
for duty on March 24, 1970.  The service personnel records 
make no mention of an absent without leave (AWOL) charge or 
the veteran being sent to Vietnam during his period of 
service.  There is also no reference to exposure to radiation 
or herbicide agents during service.  

The November 2003 VA 3101 Print notes that a DD 1141 was not 
on file for the veteran.  It is noted that all available 
medical records were furnished to the St. Louis RO in 
September 2003 and, if the DD 1141 had been on file, it would 
have been sent with those records.    

An article entitled "Fifteen Anniversary of Nuclear Power" 
mentions the U.S.S. Proteus. 

In June 2005, VA received from the veteran a DD Form 1141 and 
service personnel records for the veteran's shipmate, L.C.H., 
showing that L.C.H. was exposed to ionizing radiation from 
May 1970 to July 1970 while stationed aboard the U.S.S. 
Proteus.  There are no notations in the records regarding the 
veteran.  

In the April 2006 letter from the Department of the Navy, a 
Medical Service Corps lieutenant explained that the Naval 
Dosimetry Center maintains a computer registry compiled from 
reports of occupational exposure to ionizing radiation made 
by U.S. Navy and Marine Corps commands and activities on 
behalf of individuals monitored since approximately 1947.  He 
noted that a review of the exposure registry by name, service 
number and social security number revealed no reports of 
occupational exposure to ionizing radiation pertaining to the 
veteran and recommended review of the veteran's service 
medical records for the official individual exposure record 
(DD 1141) for potentially unreported exposure.  He further 
wrote that the records in the files of occupational exposure 
to ionizing radiation reported by the U.S.S. Proteus (AS-19) 
for the period of May 7, 1969 to April 17, 1971 do not list 
the veteran and, therefore, it was likely that any potential 
sources of radiation were of sufficiently low intensity to 
preclude the need for monitoring the veteran.  
 
In numerous written statements received from June 2003 to 
March 2006, the veteran noted that that he served as a 
laundry serviceman aboard the USS Proteus AS-19 from 1970 to 
1971 and handled clothing and linen on a daily basis that was 
contaminated by radiation and Agent Orange as part of his 
duties.  The veteran also wrote that he believed that such 
exposure has caused his basal cell cancer.


III.	Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2006).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires: 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

Service connection for conditions claimed to be due to 
exposure to ionizing radiation in service can be established 
in any of three different ways.  38 U.S.C.A. § 1112(c) (West 
2002 & Supp. 2005); 38 C.F.R. §§  3.303(d), 3.309(d), 3.311 
(2006); Davis v. Brown, 10 Vet. App. 209 (1997); Ruker v. 
Brown, 10 Vet. App. 67 (1997).  First, there are diseases 
that are presumptively service connected in radiation-exposed 
veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 
3.309(d).  Second, service connection can be established 
under 38 C.F.R. § 3.303(d) with the assistance of the 
procedural advantages prescribed in 38 C.F.R. § 3.311, if the 
condition at issue is a radiogenic disease.  Third, direct 
service connection can be established under 38 C.F.R. § 
3.303(d) by showing that the disease was incurred during or 
aggravated by service without regard to the statutory 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994). 

Diseases presumptively service connected for radiation-
exposed veterans under the provisions of 38 U.S.C.A. § 
1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than 
chronic lymphocytic leukemia), cancer of the thyroid, cancer 
of the breast, cancer of the pharynx, cancer of the 
esophagus, cancer of the stomach, cancer of the small 
intestine, cancer of the pancreas, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), cancer of 
the salivary glands, cancer of the urinary tract; bronchiolo-
alveolar carcinoma; cancer of the bone; cancer of the brain; 
cancer of the colon; cancer of the lung; and cancer of the 
ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d)(2006).

Pursuant to 38 C.F.R. § 3.311, a "radiogenic disease" is 
defined as a disease that may be induced by ionizing 
radiation, and specifically includes the following: thyroid 
cancer, breast cancer, bone cancer, liver cancer, skin 
cancer, esophageal cancer, stomach cancer, colon cancer, 
pancreatic cancer, kidney cancer, urinary bladder cancer, 
salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non- malignant thyroid nodular 
disease, ovarian cancer, parathyroid adenoma, tumors of the 
brain and central nervous system, cancer of the rectum, 
lymphomas other than Hodgkin's disease, prostate cancer, and 
any other cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv) (2006).

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2006).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2006).  

In order to establish presumptive service connection for a 
disease associated with exposure to certain herbicide agents, 
the veteran must show the following:  (1) that he served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962 and ending on May 7, 1975; (2) that he 
currently suffers from a disease associated with exposure to 
certain herbicide agents enumerated under § 3.309(e); and (3) 
that the current disease process manifested to a degree of 10 
percent or more within the specified time period prescribed 
in § 3.307(a)(6)(ii).  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307(a)(6), 3.309(e) (2006).  

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type 2 diabetes (also 
known as type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non- Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft- tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2006).

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award 
of service connection where a claimant develops a chronic 
disease within a presumptive period but has no in-service 
diagnosis of such disease).  

The Board notes that the veteran and his shipmate, L.C.H., 
have contended that the veteran currently suffers from basal 
cell carcinoma as a result of his military service (i.e., 
herbicide exposure and radiation exposure due to laundering 
contaminated clothing); however, the record reflects that 
neither the veteran nor L.C.H. has the medical expertise 
necessary to diagnose the veteran's claimed disorder or offer 
a competent opinion as to its etiology.  As a result, 
competent medical evidence showing a current disorder and a 
causal link to service is required.  


IV.	Analysis 

The veteran contends noted that he was exposed to radiation 
and herbicide agents during his naval service while 
performing his duties as a laundry serviceman aboard the USS 
Proteus AS-19 and that such exposure caused him to develop 
basal cell carcinoma.

The Board notes that the veteran has not presented clinical 
evidence showing current treatment for basal cell carcinoma.  
The VA treatment records from December 2001 to June 2003 show 
that the veteran has reported a history of basal cell 
carcinoma that was treated by ED&C in 2000; however, the 2000 
records are not in the claims folder.  Nevertheless, it is 
noted that the December 2001 VA examining dermatologist 
considered the veteran's reported history of basal cell 
carcinoma, objectively observed a well-healed scar on the 
veteran's right upper back, and included an assessment of 
history of basal cell carcinoma s/p ED&C on the right upper 
back with no evidence of recurrence.  Thus, it is clear that 
she found the veteran's reported history credible based on 
her objective examination of the veteran.  Therefore, the 
Board concludes that the medical evidence sufficiently 
supports that the veteran's reported history of basal cell 
carcinoma.  Furthermore, the Board recognizes that the 
veteran's basal cell carcinoma is a disease process with the 
potential for recurrence.  Thus, the Board will consider the 
veteran's basal cell carcinoma as a current disorder although 
the medical evidence indicates that it has not recurred and 
has not been actively treated since approximately 2000.

Nonetheless, the evidence does not show that the veteran's 
current basal cell carcinoma is related to the veteran's 
military service to include exposure to herbicide agents and 
ionizing radiation as will be explained below.  

In regard to the veteran's claimed herbicide exposure, the 
Board notes that the veteran's currently diagnosed skin 
cancer is not a disease enumerated under C.F.R. § 3.309(e).  
McCartt v. West, 12 Vet. App. 164 (1999).  In addition, the 
service records show that the veteran did not serve or set 
foot in the Republic of Vietnam during his military service 
and is not presumed to have been exposed to an herbicide 
agent to include Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii) 
(2006).  Although the veteran has suggested that he once 
stepped foot in Vietnam to change planes in approximately May 
1970 after inadvertently being flown to Vietnam instead of 
Guam and asserted that he handled clothing contaminated with 
herbicide agents during his military service, the Board 
affords more probative weight to the veteran's service 
records, which do not confirm the veteran's account of being 
sent to Vietnam and make no reference to exposure to 
herbicide agents.  Moreover, there is no competent medical 
evidence causally linking the veteran's skin cancer to 
herbicide exposure.  Thus, the evidence does not support the 
award of service connection of basal cell carcinoma due to 
herbicide exposure.      

In regard to the veteran's claimed exposure to ionizing 
radiation, the Board notes that basal cell carcinoma is not a 
disease enumerated under 38 C.F.R. § 3.309(d).  Thus, the 
veteran is not entitled to the presumption of service 
connection for his current skin cancer as a disease specific 
to radiation exposed veterans.  The Board notes, however, 
that basal cell carcinoma is recognized as a radiogenic 
disease that may be induced by ionizing radiation under 
38 C.F.R. § 3.311 if the veteran's disease was manifested 5 
or more years after his alleged exposure.  38 C.F.R. 
§ 3.311(b)(2)(i), and § 3.311(b)(5)(iv) (2006).  Although the 
record does not show when the veteran's basal cell carcinoma 
was first diagnosed, it is noted that the evidence of record 
dated in 1991 makes no reference to the presence of basal 
cell carcinoma and the veteran has only referenced the year 
2000 in discussing his past treatment for his disorder.  
Thus, the Board concludes that the veteran's basal cell 
carcinoma was probably manifested five years or more after 
his alleged radiation exposure. 

Nevertheless, the evidence does not show that the veteran was 
exposed to ionizing radiation in service.  While the veteran 
and L.C.H. have asserted that the veteran was exposed to 
ionizing radiation while serving aboard the U.S.S. Proteus as 
a laundry serviceman and the evidence confirms that L.C.H. 
was exposed to ionizing radiation while stationed on the 
U.S.S. Proteus during that time, the veteran's service 
records do not show that the veteran was exposed to ionizing 
radiation in service.  Indeed, the NPRC found no DD Form 1141 
on file for the veteran.  In addition, the Department of the 
Navy noted in March 2006 correspondence that the records in 
their files of occupational exposure to ionizing radiation 
reported by the U.S.S. Proteus for the period of May 1969 to 
April 1971 did not list the veteran and concluded that it was 
likely that any potential sources of radiation were of 
sufficiently low intensity to preclude the need for 
monitoring the veteran.  In considering the foregoing 
evidence, the Board affords more probative weight to the 
service records in regard to the question of whether the 
veteran was exposed to ionizing radiation during service.  
The Board further observes that there is no competent medical 
evidence to include a medical opinion that links the 
veteran's basal skin cancer to ionizing radiation exposure.  
Therefore, the evidence does not support the award of service 
connection for the veteran's skin cancer based on exposure to 
ionizing radiation.           

In considering whether the veteran is otherwise entitled to 
service connection for his current skin cancer, the Board 
notes that the veteran's service medical records are absent 
of any complaints, findings, or treatment for skin cancer and 
there is no medical opinion of record otherwise linking the 
veteran's skin cancer to his military service.  Indeed, the 
record suggests that the veteran's skin cancer was diagnosed 
in 2000, approximately 29 years after discharge.  Moreover, 
there is no competent medical evidence causally linking the 
veteran's skin cancer to service. 

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and, consequently, service connection for basal cell 
carcinoma is not warranted.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
    


ORDER

Entitlement to service connection for basal cell carcinoma as 
a result of exposure to herbicides and radiation is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


